Title: To George Washington from William Irvine, 1 November 1780
From: Irvine, William
To: Washington, George


                        
                            Sir
                            Camp Totaway Novr 1st 1780
                        
                        When I take in one view the Enemys force yet remaining at new york, the Troops for the War under your
                            Excellencys Command—that West point must be held at all events, And that some Troops ought to be kept to hold &
                            cover the middle States, so far—(in my opinion) will it be out of your Excellencys power to detach from this Army—that
                            every possible exertion should be made to augment it immediately.
                        Sir Henry Clinton will be very civil indeed, if he will suffer us to remain undisturbed in Quarters after the
                            first of January.
                        When West point is sufficiently Garrisoned, the remainder of the Army should go all together into Winter
                            Quarters Which on account of the facillity of getting supplies must be near Delaware ( I presume)—unless the Enemy should
                            really take the Field, I am of opinion that the sooner we enter winter Quarters the better. I have the honor to be with
                            the greatest respect & esteem- Sir your Excellencys Most obedient Humble Servant
                        
                            Wm Irvine
                        
                    